 

Exhibit 10.21a

CONFIDENTIAL TREATMENT REQUESTED

FIRST AMENDMENT AND JOINDER AGREEMENT

This FIRST AMENDMENT AND JOINDER AGREEMENT, dated as of January 22, 2016
(“Amendment”), is entered into by and among Mako Solar, LLC, a Delaware limited
liability company (“Borrower”), Silicon Valley Bank (“SVB”), Bank of America,
N.A., in its capacity as administrative agent under the Credit Agreement (as
defined below) (in such capacity, the “Administrative Agent”) and as collateral
agent for the Secured Parties (as defined in the Credit Agreement) (in such
capacity, the “Collateral Agent”), each of the undersigned Guarantors, the
undersigned Lenders and SolarCity Corporation, a Delaware corporation and the
limited guarantor under the Credit Agreement (“Limited Guarantor”).

RECITALS

WHEREAS the  Borrower, the Lenders, and the Administrative Agent, among other
parties, are parties to that certain Credit Agreement dated as of January 15,
2016 (the “Credit Agreement”) and other Loan Documents (as defined in the Credit
Agreement);

WHEREAS SVB has agreed to join the Credit Agreement and to provide an additional
Commitment in the aggregate amount of $[***] (the “SVB Commitment”);

WHEREAS SVB will provide the SVB Commitment as of the Effective Date (defined
below);

WHEREAS, as of the Effective Date, (i) SVB will purchase from each of the
existing Lenders, and the existing Lenders will sell and assign to SVB, such
interests in the outstanding Loans, and (ii) the outstanding Commitments of the
existing Lenders shall be simultaneously increased, in each case, as set forth
in Schedule I attached to this Amendment and as shall be necessary in order
that, after giving effect to all such purchases, sales, assignments and
increases (collectively, the “Rebalancing Transactions”), the outstanding Loans
will be held by the existing Lenders and SVB ratably in accordance with their
respective Commitments (after giving effect to the addition of the SVB
Commitment to the Commitments);

WHEREAS the Borrower has requested, and the Lenders have agreed, that SVB will
join the Credit Agreement as a Lender pursuant to the terms and conditions set
forth herein;

WHEREAS the Borrower has requested, and the Lenders have agreed, that the Credit
Agreement be amended to, among other things, increase the Total Loan Commitment
by the

1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

amount of the SVB Commitment and to reflect the terms and conditions under which
the SVB Commitment is being made; and

WHEREAS the parties hereto are willing to amend the Credit Agreement pursuant to
Section 10.01 thereof for the foregoing purposes;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION  1.  Definitions.

Capitalized terms used in this Amendment but not defined herein shall have the
meanings ascribed thereto in the Credit Agreement.

SECTION  2.  Effective Date.

This Amendment shall become effective as of the Effective Date (defined below)
only upon satisfaction of each of the following conditions:

(i)the SVB shall have received all fee letters entered into in connection with
this Amendment, which shall be duly executed;

(ii)payment by Borrower of all fees, costs and expenses of the Administrative
Agent, the Lenders, and SVB, including reasonable attorney’s fees to the extent
invoiced on or prior to the date which is one (1) Business Days prior to the
date hereof, subject to the provisions of Section 10.04(a) of the Credit
Agreement with respect to out-of-pocket fees, costs and expenses;

(iii)delivery to the Administrative Agent of counterparts of (x) this Amendment
executed by each party hereto and (y) an Assignment and Assumption Agreement
giving effect to the Rebalancing Transactions executed by each party thereto;
and

(iv)delivery to each Lender and SVB of a Note, executed by the Borrower and in
form and substance satisfactory to such Lender or SVB, as the case may be.

SECTION  3.  Amendments.

Subject to the terms and conditions of this Amendment, as of January 22, 2016
(the “Effective Date”), the Lenders, the Administrative Agent, the Collateral
Agent, the Guarantors, the Limited Guarantor and the Borrower hereby agree to
amend the Credit Agreement as follows:

(i)the cover page of the Credit Agreement is hereby deleted and the cover page
attached as Exhibit A hereto is inserted in lieu thereof;

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

(ii)the definition of “Commitment” in Section 1.01 of the Credit Agreement is
hereby amended to (A) delete the text “Section 2.2(c)” and insert “this
Agreement” in lieu thereof and (B) delete the last sentence thereof and insert
in lieu thereof the following text: 

“The initial amount of each Lender’s Commitment (with respect to Bank of
America, N.A. and KeyBank National Association, as of the Closing Date, and with
respect to Silicon Valley Bank, as of the First Amendment Date, in each case,
without giving effect to any Loans made or assigned on such date) is set forth
in the column headed “Initial Commitment” on Schedule 2.01 hereto, or,
thereafter, in the Assignment and Assumption Agreement pursuant to which such
Lender shall have assumed its Commitment, as applicable.  The amount of each
Lender’s Commitment as of the First Amendment Date (after giving effect to the
assignment of Loans made on such date) is set forth in the column headed
“Commitment Outstanding as of the First Amendment Date” on Schedule 2.01
hereto.”;

(iii)the definition of “Joint Lead Arranger” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Joint Lead Arranger” means each of KeyBank National Association, in its
capacity as a joint lead arranger, and Silicon Valley Bank, in its capacity as a
joint lead arranger.”;  

(iv)the definition of “Proportionate Share” in Section 1.01 of the Credit
Agreement is hereby amended to delete the last sentence thereof and insert in
lieu thereof the following text:

“The Proportionate Share of each Lender as of the Closing Date and as of the
First Amendment Date (after giving effect to the assignment of Loans made on
such date) is set forth in Schedule 2.01 hereto, or, thereafter, in the
Assignment and Assumption Agreement pursuant to which such Lender shall have
assumed its Commitment, as applicable”;

(v)the definition of “Total Loan Commitment” in Section 1.01 of the Credit
Agreement is hereby amended to delete the last sentence thereof and insert in
lieu thereof the following text:

“The Total Loan Commitment (i) as of the Closing Date was One Hundred and
Seventeen Million Dollars ($[***]), (ii) immediately prior to giving effect to
the First Amendment was [***] ($[***]), and (iii) after giving effect to the
First Amendment, was [***] ($[***]).”

(vi)Section 1.01 of the Credit Agreement is hereby further amended by inserting
the following new definitions therein in alphabetical order:

“First Amendment” means that certain First Amendment and Joinder Agreement,
dated as of January 22, 2016, by and among the Borrower, the Administrative
Agent, the Collateral Agent, the Limited Guarantor, the Guarantors and the
Lenders.”; and

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

“First Amendment Date” means January 22, 2016.”.

(vii)Section 2.01(a)(i)(A) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“Subject to the terms and conditions set forth herein, each Lender agrees,
severally and not jointly, to make one or more Loans to the Borrower, from time
to time during the Availability Period, in an aggregate principal amount on any
Borrowing Date that will not result in the Loans made by such Lender on such
Borrowing Date exceeding its Commitment.”

 

(viii)Section 2.01(a)(i)(B) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“Notwithstanding the foregoing, (x) there shall be no more than one (1)
Borrowing per calendar month, (y) only one (1) Borrowing shall be permitted
after June 30, 2016, and (z) the total principal amount of Borrowings on any
Borrowing Date shall not exceed the Total Loan Commitment.”

 

(ix)Section 2.02(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“Commitments.  Subject to the terms and conditions set forth herein, each Lender
agrees, severally and not jointly, to make one or more Loans to the Borrower,
from time to time during the Availability Period, in an aggregate principal
amount on any Borrowing Date that will not result in the Loans made by such
Lender on such Borrowing Date exceeding its Commitment.”

 

(x)Schedule 2.01 to the Credit Agreement is hereby deleted and Schedule 2.01
attached as Exhibit B hereto is inserted in lieu thereof.

SECTION  4.  Joinder.

By executing and delivering this Amendment, SVB hereby joins in the Credit
Agreement and the CADA from and after the Effective Date as a Lender and agrees
to be bound by all the terms and conditions therein and in the other Loan
Documents and the Lenders and Administrative Agent hereby consent to such
joinder.

SECTION  5.  Reaffirmation of the General Guaranty and Limited Guaranty.

(a)Each Guarantor, with respect to itself, hereby: (a) consents to this
Amendment, (b) confirms that the General Guaranty is in full force and effect,
(c) ratifies, confirms and reaffirms all of its Guaranteed Obligations under the
General Guaranty and Section 13.11 of the Credit Agreement, and (d) agrees that
the General Guaranty remains in full force and effect and shall and does
continue to constitute the legal, valid and binding obligation of the Guarantor,

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

enforceable against the Guarantor in accordance with the terms thereof and shall
not be discharged or affected by this Amendment. 

(b)The Limited Guarantor, with respect to itself, hereby: (a) consents to this
Amendment, (b) confirms that the Limited Guaranty is in full force and effect,
(c) ratifies, confirms and reaffirms all of its Limited Guaranteed Obligations
under the Limited Guaranty, and (d) agrees that the Limited Guaranty remains in
full force and effect and shall and does continue to constitute the legal, valid
and binding obligation of the Limited Guarantor, enforceable against the Limited
Guarantor in accordance with the terms thereof and shall not be discharged or
affected by this Amendment.

SECTION  6.  Representations and Warranties of Borrower, Limited Guarantor and
Guarantors.

(a)The Borrower, Limited Guarantor and each Guarantor hereby represents and
warrants that this Amendment and the Credit Agreement as modified hereby
constitute a legal, valid and binding obligation of it, enforceable against it
in accordance with their respective terms except as may be limited by applicable
Bankruptcy Laws, insolvency, moratorium, reorganization or other similar Laws
affecting the enforcement of creditors’ rights generally and subject to general
equitable principles (regardless of whether enforceability is considered in a
proceeding in equity or at law).

(b)The Borrower and each Guarantor hereby represents and warrants that its
execution, delivery and performance of this Amendment and its performance of the
Credit Agreement as modified by this Amendment, have been duly authorized by all
necessary corporate or other organizational action and do not and will not (1)
contravene the terms of its Organizational Documents, (2) materially conflict
with or result in any material breach or material contravention of, or the
creation of any Lien (other than a Permitted Lien) under, or require any payment
to be made under any Project Document to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries; (3) conflict with or result in any breach or contravention of, or
the creation of any Lien (other than a Permitted Lien) under, or require any
payment to be made under any Customer Agreement, in each case to the extent the
foregoing would reasonably be expected to have a Material Adverse Effect; (4)
conflict with or result in any material breach or material contravention of any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (5) violate any Law
the effect of which would be both material and adverse to the Lenders.

(c)The Limited Guarantor hereby represents that neither the execution nor
delivery of this Amendment nor compliance with or fulfillment of the terms,
conditions, and provisions hereof, conflicts with, results in a breach or
violation of the terms, conditions, or provisions of, or constitutes a default,
an event of default, or an event creating rights of acceleration, termination,
or cancellation, or a loss of rights under (i) the organizational documents of
the Limited Guarantor, (ii) any judgment, decree, order, contract, agreement,
indenture, instrument, note, mortgage, lease, governmental permit, or other
authorization, right, restriction, or obligation to which the Limited Guarantor
is a party or any of its property is subject or by which

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

Guarantor is bound, or (iii) any federal, state, or local Law, statute,
ordinance, rule or regulation applicable to the Limited Guarantor. 

(d)The Borrower and each Guarantor hereby represents and warrants that as of the
date hereof, (1) no Default, Event of Default or Sweep Event has occurred and is
continuing, (2) no Material Adverse Effect has occurred or is continuing since
the Closing Date, and, to the Borrower’s Knowledge, no event or circumstance
exists that could reasonably be expected to result in a Material Adverse Effect,
(3) each secretary’s certificate delivered on the Closing Date remains true and
correct in all respects as if each such certificate were made as of the date
hereof, and (4) each representation and warranty of the Borrower and each other
Loan Party contained in Article V of the Credit Agreement or any other Loan
Document is true and correct in all material respects as of the date hereof
(unless such representation or warranty relates solely to an earlier date, in
which case it shall have been true and correct in all material respects as of
such earlier date) other than those representations and warranties that are
modified by materiality by their own terms, which shall be true and correct in
all respects as of the date hereof (unless such representation or warranty
relates solely to an earlier date, in which case it shall have been true and
correct in all respects as of such earlier date).

SECTION  7.  Agreements of SVB.

SVB hereby: (i) agrees that it will enter into and effect the Rebalancing
Transactions to which it is a party, and will execute and deliver any agreements
or instruments necessary to effect the foregoing, including an Assignment and
Assumption Agreement pursuant to the terms and conditions set forth in Section
10.06(b) of the Credit Agreement; (ii) represents and warrants that it has full
power and authority, and has taken all action necessary, to execute and deliver
this Amendment and to consummate the transactions contemplated hereby and under
the Loan Documents and to become a Lender under the Credit Agreement and the
other Loan Documents and (iii) acknowledges and confirms that it has received a
copy of the Credit Agreement, each other Loan Document and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment and the Loan Documents and to provide the
SVB Commitment and any Loans made by SVB, on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Secured Party, (iv) agrees that it will, independently and
without reliance upon the Administrative Agent, the Borrower, or any other
Secured Party and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any other Loan Document, (v)
appoints and authorizes each Agent and the Depositary to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement or
the other Loan Documents as are delegated to such Agent or the Depositary, as
applicable, by the terms thereof, together with such powers as are reasonably
incidental thereto and (vi) agrees that it will perform all of the obligations
under the Loan Documents that by the terms of such Loan Documents are required
to be performed by it as a Lender. SVB further confirms and agrees that in
becoming a Lender and in making Loans under the Credit Agreement, such actions
have and will be made without recourse to, or representation or warranty, by any
Secured Party.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

SVB further agrees to furnish to the Administrative Agent and, to the extent
required by the Credit Agreement, the Borrower, no later than the Effective
Date, an Administrative Questionnaire and any tax forms required under the
Credit Agreement.

SECTION  8.  Agreement of Lenders and Administrative Agent.

Each of the Lenders hereby agrees that it will enter into and effect the
Rebalancing Transactions to which it is a party, and will execute and deliver
any agreements or instruments necessary to effect the foregoing, including an
Assignment and Assumption Agreement pursuant to the terms and conditions set
forth in Section 10.06(b) of the Credit Agreement. The Administrative Agent
hereby agrees that it will provide its consent to the Rebalancing Transactions
where necessary to effect such Rebalancing Transactions and will execute and
deliver any agreements or instruments necessary to effect the foregoing.

SECTION  9.  Effect of Amendment.

Except as otherwise set forth herein, this Amendment shall not be deemed to
modify any term, provision, or condition of the Credit Agreement or any other
Loan Document, and the terms, provisions, and conditions of each of the Loan
Documents, as modified hereby, are hereby reaffirmed, ratified, and confirmed by
the Borrower, Administrative Agent, and Lenders. The Borrower acknowledges and
agrees that the execution, delivery and performance of this Amendment by the
Administrative Agent and the Lenders does not and shall not create (nor shall
the Borrower rely upon the existence of or claim or assert that there exists)
any obligation of the Lenders and Administrative Agent to consider or agree to
any amendment of or waiver or consent with respect to any of the Loan Documents,
or any other instrument or agreement to which the Administrative Agent or the
Lenders is a party, and in the event that the Administrative Agent or the
Lenders subsequently agree to consider any requested amendment or consent, or
waiver, neither the existence of this Amendment, nor any other conduct of the
Administrative Agent or the Lenders related hereto, shall be of any force or
effect on the Administrative Agent’s or the Lenders’ consideration or decision
with respect to any such requested amendment, or consent, or waiver, and the
Administrative Agent and the Lenders shall not have any obligation whatsoever to
consider or agree to any such amendment, or consent, or waiver.

SECTION  10.  General.

This Amendment shall be deemed a Loan Document. This Amendment shall not be
construed to: (i) impair the validity, perfection or priority of any lien or
security interests securing the Obligations; (ii) waive or impair any rights,
powers or remedies of the Lenders or the Administrative Agent under the Credit
Agreement and the other Loan Documents; (iii) constitute an agreement by the
Lenders or the Administrative Agent or require the Lenders or the Administrative
Agent to extend the time for payment of any of the Obligations; or (iv)
constitute a waiver of any right of the Lenders or the Administrative Agent to
insist on strict compliance by the Borrower with each and every term, condition
and covenant of this Amendment, the Credit Agreement and the other Loan
Documents to which it is a party in accordance therewith.

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

SECTION  11.  Governing Law.

This Amendment shall be governed by the laws of the State of New York.

SECTION  12.  Severability.

Wherever possible, each provision of this Amendment shall be interpreted in such
manner as to be valid under applicable Law.  If any provision is found to be
invalid under applicable Law, it shall be ineffective only to the extent of such
invalidity and the remaining provisions of this Amendment shall remain in full
force and effect.

SECTION  13.  Counterparts; Electronic Signatures.

This Amendment may be executed in counterparts, each of which shall constitute
an original, but all of which when taken together shall constitute a single
contract.  Delivery of a signature page of this Amendment by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart thereof.

[Signatures appear on following pages]

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective officers or representatives hereunto duly
authorized as of the date first written above.

MAKO SOLAR, LLC, as Borrower

By: /s/Lyndon Rive

 

Name:Lyndon Rive

Title:President

 

 

[***],

as a Guarantor

 

By: /s/Lyndon Rive

 

Name:Lyndon Rive

Title:President and Chief Executive Officer

 

 

[***],

as a Guarantor

 

By: /s/Lyndon Rive

 

Name:

Title:

 

 

[***],

as a Guarantor

 

By: /s/Lyndon Rive

 

 

 

Name:Lyndon Rive

Title:President

 

 

 

1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

 

 

MAKO SOLAR HOLDINGS, LLC,

as a Guarantor

 

By: /s/Lyndon Rive

 

Name:Lyndon Rive

Title:President

 

 

SOLARCITY CORPORATION,

as Limited Guarantor

 

By: /s/Lyndon Rive

 

Name:Lyndon Rive

Title:Chief Executive Officer




1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

as a Lender

 

By: /s/Sheikh Omer-Farooq

 

Name:Sheikh Omer-Farooq

Title:Director

 

 

KEYBANK NATIONAL ASSOCIATION,

as a Lender

 

By: /s/Benjamin C. Cooper

 

Name:Benjamin C. Cooper

Title:Vice President

 

 

SILICON VALLEY BANK,

as SVB

 

By: /s/Vince O’Hara

 

Name:Vince O’Hara

Title:Vice President

 




 

1

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent

By: /s/Mollie S. Canup

Name:Mollie S. Canup

Title:Vice President

 

[Signature Page to Amendment No. 1]

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Exhibit A

New Cover Page

(see attached)

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Execution Version

 

CREDIT AGREEMENT

Dated as of January 15, 2016

among

MAKO SOLAR, LLC,
a Delaware limited liability company,
as the Borrower,

MAKO SOLAR HOLDINGS, LLC,
a Delaware limited liability company,
as the Member and a Guarantor,

[***],
a Delaware limited liability company,
as a Borrower Subsidiary Party and a Guarantor,

[***],
a Delaware limited liability company,
as a Borrower Subsidiary Party and a Guarantor,

[***],
a Delaware limited liability company,
as a Borrower Subsidiary Party and a Guarantor,

SOLARCITY CORPORATION,
a Delaware corporation,
as the Limited Guarantor,

BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent,

THE LENDERS PARTY HERETO FROM TIME TO TIME,

BANK OF AMERICA, N.A.,
as Mandated Lead Arranger and Sole Bookrunner,

Silicon Valley Bank,
as a Joint Lead Arranger

and

KeyBank National Association,
as a Joint Lead Arranger

Published CUSIP Number: 56088BAA0

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Exhibit B

New Schedule 2.01

(see attached)

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS
AND PROPORTIONATE SHARES

 

Lender

Initial Commitment

Commitment Outstanding as of

the First Amendment Date

Bank of America, N.A.

$[***]

$[***]

KeyBank National Association

$[***]

$[***]

Silicon Valley Bank

$[***]

$[***]

 

 

 

Total

$[***]

$[***]

 

 

 

Lender

Proportionate Share as of

the Closing Date

Proportionate Share as of

the First Amendment Date

Bank of America, N.A.

[***]%

[***]%

KeyBank National Association

[***]%

[***]%

Silicon Valley Bank

[***]%

[***]%

 

 

 

Total

[***]%

[***]%

 

 

 

 

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Schedule I

Rebalancing Transactions

 

 

Prior to Rebalancing Transactions

After Rebalancing Transactions

Amount to be Assigned to SVB & Outstanding Commitment Increase Amount

 

Lender

Initial Commitment

Outstanding Commitment

Loans

Pro rata %

Initial Commitment

Outstanding Commitment

Loans

Pro rata %

Bank of America

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

KeyBank

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

SVB

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Totals

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.